Citation Nr: 1214130	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-43 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for acid reflux.

3.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to June 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in his November 2009 substantive appeal that he wanted to testify at a Travel Board hearing before a Veterans Law Judge.  The Veteran was notified in May 2010 that he was not included on the docket of hearings to be conducted by a member of the Board of Veterans' Appeals on its next visit.  He was informed that instead of a hearing before a member of a traveling section of the Board of Veteran's Appeals he could request a hearing in Washington, DC, a video-conference hearing or withdraw his request for a hearing.  The Veteran also was notified that he could elect to have a hearing at the region office before regional office personnel.  The letter noted that this hearing can be held instead of a Board hearing or it can be held in addition to such a hearing.  The Veteran submitted a response checking the section that he requested a hearing before regional office personnel.  There is no indication on the form that he wanted the RO hearing in lieu of a travel Board hearing or that he withdrew his request for a Board hearing.  There are no other statements in the claims file that indicate that Veteran did not wish to have a Travel Board hearing.  Accordingly, the Veteran's claims should be remanded to the RO to schedule the Veteran for a Board hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2011).



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.  The Veteran should be notified in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran fails to report for the scheduled hearing, the claims folder should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


